Title: From George Washington to Captain Josiah Stoddard, 25 September 1778
From: Washington, George
To: Stoddard, Josiah


          
            Sir.
            Head Quarters [Fredericksburg] Septem: 25th 1778.
          
          I have received your letter of the day before yesterday, on the subject of contraband goods seized by your order.
          As the person accused of the illicit commerce & in whose hands they were taken—is committed to the custody of the civil magistrate; and will probably have his trial in due course—the Sentence passed on him, will determine the fate of the goods—in the mean time, to prevent loss or waste they should be deposited in the hands of some 
            
            
            
            public person who will be responsible for their safety. I am Sir Your most obedt Servt.
        